DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
This Corrected Notice of Allowability is in response to the August 12, 2022 printer query in order to correct formalities in the claims.  The content of the August 10, 2022 Notice of Allowance appears below with an examiner’s amendment to the claims.

Rejoinder
Claims 1-20 are allowable.  The restriction/election requirement made in the Office action dated May 19, 2022 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Claims 1-20 are allowable per the examiner’s amendment to the record, which appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with MARK D. KLINKO (Reg. No. 59,380) on August 19, 2022.
The claims are amended as follows:
[...]

8. (Currently Amended) The emulsion of claim 7[[8]], wherein the polysaccharide is pectin.

[...]


Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is: WEIMER (US 2007/0280895 A1, Publ. Dec. 6, 2007; hereinafter, “Weimer”).  Weimer is directed to:
COATED PARTICLES AND SUNSCREEN AND COSMETIC PRODUCTS CONTAINING SAME
ABSTRACT
Particles have an ultrathin, conformal coating are made using atomic layer deposition methods. The base particles include ceramic and metallic materials. The coatings can also be ceramic or metal materials that can be deposited in a binary reaction sequence. The coated particles are useful as fillers for electronic packaging applications, for making ceramic or cermet parts, as supported catalysts, as well as other applications.
(Weimer, title & abstract), wherein suitable base or core particles include boron nitride (Weimer, par. [0013]) for cosmetic formulations including emulsions (Weimer, par. [0035]).  Regarding independent claims 1 and 16 and the requirements:
1.	([...])	An emulsion comprising:
a solvent;
an oil; and
a boron nitride nanomaterial at least partially coated with a biocompatible material.
[...]
16.	([...])	A composition comprising:
a hexagonal boron nitride nanosheet at least partially coated with a biocompatible material; and
a solvent.

Weimer teaches a cosmetic emulsion (Weimer, par. [0035]) containing coated boron nitride particles relating to a “solvent” and “oil” emulsion with boron nitride of claim 1, or “boron nitride” and a “solvent” of claim 16.  However, Weimer DOES NOT TEACH “a boron nitride nanomaterial at least partially coated with a biocompatible material” as required by claim 1, or “hexagonal boron nitride nanosheet at least partially coated with a biocompatible material” as required by claim 16.  Thus, the instant claims are distinguishable from Weimer.

Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611